                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

D. RODNEY ROGERS,

             Plaintiff,

v.                                           Civil Case No. 16-12735
                                             Honorable Linda V. Parker
MATTHEW RYAN, et al.,

          Defendants.
______________________________________/

OPINION AND ORDER REJECTING PLAINTIFF’S OBJECTIONS (ECF
NO. 117) TO MAGISTRATE JUDGE GRAND’S AUGUST 23, 2018 ORDER
           (ECF NO. 113) AND AFFIRMING THAT ORDER

      This civil rights action arises from Plaintiff’s arrest in 2013. The Court has

referred the matter to Magistrate Judge David R. Grand for all pretrial matters

pursuant to 28 U.S.C. § 636(b). (ECF No. 9.) On August 23, 2018, Magistrate

Judge Grand issued an order granting in part and denying in part Plaintiff’s

motions for leave to amend his complaint. (ECF No. 113.) Plaintiff filed

objections to Magistrate Judge Grand’s decision on September 12, 2018. (ECF

No. 117.)

                               Standard of Review

      When a party objects to a magistrate judge’s non-dispositive decision, the

reviewing court must affirm the magistrate judge’s ruling unless the objecting

party demonstrates that it is “clearly erroneous” or “contrary to law.” Fed. R. Civ.
                                         1
P. 72(a); 28 U.S.C. § 636(b)(1)(A). The “clearly erroneous” standard does not

empower a reviewing court to reverse a magistrate judge’s finding because it

would have decided the matter differently. See, e.g., Anderson v. Bessemer City,

N.C., 470 U.S. 564, 573-74 (1985). Instead, the “clearly erroneous” standard is

met when despite the existence of evidence to support the finding, the court, upon

reviewing the record in its entirety, “is left with the definite and firm conviction

that a mistake has been committed.” Id. (quoting United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948)).

                          Plaintiff’s Motions to Amend and
                   Magistrate Judge Grand’s August 23, 2018 Order

      In his motions to amend his complaint (ECF Nos. 101, 106), Plaintiff sought

to add three individuals as defendants (Sergeant Saati, Officer Michael Conley, and

Officer Michael O. Brown), the City of Detroit, and the Detroit Police Department

(“DPD”). Plaintiff named Sergeant Saati and Officer Conley as defendants in his

initial complaint, but he misspelled Saati as “Saabi” and service on someone by

that name and Officer Conley could not be accomplished. The Court was informed

that neither individual was a current DPD employee, and that DPD had no last

known address for them.1 In his motions to amend the complaint, Plaintiff




1
 The Court eventually dismissed “Saabi” and Conley as defendants, due to the
inability to serve them. (ECF No. 57.)
                                       2
indicated that through discovery he had identified Officer Brown as the “John Doe

#1” defendant named in his initial complaint.

      Magistrate Judge Grand granted Plaintiff’s request to add Sergeant Saati and

Officer Brown as defendants. Magistrate Judge Grand denied Plaintiff’s request to

rename Officer Conley, however, as no further information was available to

accomplish service on him. While Plaintiff claimed that Officer Conley could be

served at DPD, Magistrate Judge Grand pointed out that such service would be

fruitless because Officer Conley was no longer a DPD employee. Magistrate

Judge Grand also denied Plaintiff’s request to add the City of Detroit and DPD as

defendants, finding that Plaintiff failed to allege sufficient facts to state a Monell

claim against either entity.

      In denying Plaintiff’s request to add these municipal defendants, Magistrate

Judge Grand first concluded that Plaintiff’s request should be construed as a

motion for reconsideration rather than a motion to amend, as he previously made

the same request which was denied on March 27, 2017. (ECF Nos. 39, 40.)

Magistrate Judge Grand indicated that the request was therefore untimely, as a

motion for reconsideration must be filed within fourteen days after entry of the

order for which reconsideration is sought. See E.D. Mich. LR 7.1(h)(1).

Magistrate Judge Grand further pointed out that a motion for reconsideration is not

an appropriate vehicle for raising new facts or evidence.

                                           3
                            Plaintiff’s Objections & Analysis

      Plaintiff first objects to Magistrate Judge Grand’s statement that Officer

Conley is not a DPD employee, pointing to documents Plaintiff obtained in

discovery which reflect that he is a DPD officer. Those documents, however, are

the report of the 2013 incident from which Plaintiff’s claims arise and a detailed

report of Officer Conley’s activities on that date in 2013. As such, they do not

contradict Magistrate Judge Grand’s finding that Conley is no longer a DPD

employee. Plaintiff does not show how service otherwise can be effectuated on

this individual.2 Thus, the Court finds no error in Magistrate Judge Grand’s

decision to deny Plaintiff’s request to re-name Officer Conley as a defendant.

      Plaintiff next objects to Magistrate Judge Grand’s characterization of his

motion to add the City of Detroit and DPD as defendants as a motion for

reconsideration. Plaintiff further objects to Magistrate Judge Grand’s conclusion

that he alleges insufficient facts to support a Monell claim against these defendants.

Magistrate Judge Grand did not clearly err.

      First, Plaintiff previously moved to add a Monell claim, asserting the same

“policies” in support of the claim. (See ECF No. 39.) As such, he was asking the

Court to reconsider its previous decision to deny the amendment. In any event,


2
 In his objections, Plaintiff asks the Court to direct Defendants to provide Officer
Conley’s date of termination and the reason for his termination. Such information,
however, will not help identify his whereabouts.
                                           4
Magistrate Judge Grand also evaluated Plaintiff’s request to add the City and DPD

as defendants under the standard applicable to a motion to amend. Magistrate

Judge Grand’s conclusion that the amendment would be futile even in the face of

the 2003 consent decree--notably ten years before the incident that gave rise to this

lawsuit—was neither clearly erroneous nor contrary to law.

      For these reasons, the Court rejects Plaintiff’s objections to Magistrate Judge

Grand’s August 23, 2018 decision denying Plaintiff’s motions to amend. The

Court affirms that decision.

      IT IS SO ORDERED.

                                              s/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: October 15, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 15, 2018, by electronic and/or
U.S. First Class mail.

                                              s/ R. Loury
                                              Case Manager




                                          5
